Citation Nr: 9908224	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
lumbosacral spine disability. 

2.  Entitlement to service connection for thoracic spine 
scoliosis.  

3. Entitlement to service connection for a chronic acquired 
right knee disability.

4.  Entitlement to service connection for a chronic 
disability manifested by diarrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1990 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for the 
disabilities at issue.  

A review of the claims folder reflects that, in a September 
1996 communication, the veteran withdrew his appeal as to the 
issues of entitlement to service connection for bilateral 
hearing loss, residuals of asbestos exposure, a disability 
manifested by high cholesterol, residuals of a burn to the 
right hand, residuals of a left thumbnail injury, a 
disability manifested by tremors, and alcohol dependence.  
These issues are not before the Board.  38 C.F.R. § 20.204 
(1998) (a substantive appeal can be withdrawn at any time 
before the Board promulgates a decision).

The claims folder also reflects that, in a rating decision 
dated in August 1998, service connection for costochondritis 
was granted, and an evaluation of zero percent was assigned, 
effective June 24, 1994.  Service connection for bilateral 
carpal tunnel syndrome was denied.  The veteran was notified 
of the determination by communication dated later that month.  
No subsequent communication with regard to either issue is of 
record.  


FINDINGS OF FACT

1.  A lumbosacral spine disability, namely low back strain, 
had its onset during active service.  

2.  There is no competent evidence of a current thoracic 
spine disability.  

3.  There is no competent evidence of a nexus between service 
and any current right knee disability.  

4.  There is no competent evidence of a chronic disability 
manifested by diarrhea.  


CONCLUSIONS OF LAW

1.  A chronic lumbosacral spine disability, namely low back 
strain, was incurred in active service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The claim for service connection for a chronic thoracic 
spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The claim for service connection for a chronic right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The claim for service connection for a disability 
manifested by diarrhea is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § [5107]."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F. 3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(1998).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service permits service connection for arthritis or 
other disabilities, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Service Connection for a Chronic Acquired Low Back 
Disability.  

As a preliminary matter, the Board finds that the claim for 
service connection for a chronic acquired low back disability 
is plausible and capable of substantiation, and is well 
grounded within the meaning of 38 U.S.C.A. § 5107(b).  When 
the veteran submits a well-grounded claim, the VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim in this 
matter, and that no further assistance to the veteran is 
required in order to comply with the provisions of 
38 U.S.C.A. § 5107(a).  

A review of the service medical records with regard to the 
low back discloses that, at the time of enlistment 
examination in February 1990, notation was made of the 
presence of scoliosis convex to the left at a maximum of 
15 millimeters at the level of the 9th thoracic vertebra.  

On one occasion in June 1991 he was seen in sick call with a 
complaint of back pain of two weeks' duration.  Past medical 
history included a notation of scoliosis.  On examination of 
the back, there was some pain noted upon palpation of the 
lower back.  There was also pain on flexion and extension.  
Pain was also noted upon leg raising.  There was slight 
tightness indicated.  No numbness or tingling sensation was 
indicated.  The assessment was muscle strain of the "L" back.  
He was prescribed Motrin and was to apply heat and he was to 
return as necessary should the symptoms persist.  

In his report of medical history made in conjunction with 
separation examination in May 1994, the veteran reported that 
he was not currently taking any medications.  He stated that 
he had had, or was having, recurrent back pain.  Notation was 
made of recurrent back pain of eight years' duration in the 
midthoracic back area.  It was indicated there were no 
current problems and notation was made that the pain had 
started before military service.  Clinical examination 
revealed scoliosis of the back convex to the left at the 
level of the 9th thoracic vertebra.  

The veteran was accorded a general medical examination by VA 
in September 1994.  His complaints included a backache.  He 
acknowledged having had a backache in high school, but stated 
that it did not interfere with sports.  He asserted that the 
backache had gotten worse in service and was permanent.  The 
backache was especially noticeable when he had to lift heavy 
objects.  He noted that it would also occur when sitting more 
than 10 hours.  He claimed that he had to sit with his radio 
for 12 hours a shift.  He reported that he was seen in sick 
bay for the problem and was told he had some scoliosis.  He 
indicated that for treatment of the pain he was given Tylenol 
or Motrin.  He reported that the pain was located in the 
lower thoracic and in the lumbar areas.  

Clinical examination of the back showed some tenderness over 
the lower thoracic and lumbar muscles, but no swelling or 
rigidity.  

An X-ray study of the lumbosacral spine revealed that the 
lumbar vertebrae were normal in number and configuration.  No 
recent bony injury was identified.  No disc space narrowing 
was noted.  There was spina bifida at the first sacral 
segment.  There was also slight straightening of the normal 
lordotic curve.  No significant scoliosis was identified.  

The pertinent examination impression was "low back sprain 
with spina bifida at S1."  

The veteran is competent to report, as he has, that he had 
pre-existing low back pain that increased in severity 
beginning in service and continuously thereafter.  The VA 
examiner seems to have related these complaints to the 
current diagnosis of low back strain.  Accordingly, the Board 
finds that the veteran's claim is well grounded.  There is no 
indication of any intervening injury involving the back. 

The evidence against the veteran's claim includes the lack of 
any reports of low back pain during the period between 1991 
and 1994, and the fact that low back pain was not reported on 
the examination for separation from service.  

The evidence in favor of the veteran's claim includes the 
finding of low back strain in service, similar findings 
within three months of separation from service, and the 
veteran's reports of continuous and progressive low back pain 
beginning in service.

Even if it could be assumed that the veteran's low back 
strain pre-existed service, there is evidence that it 
increased in severity during service.  The condition was 
apparently asymptomatic at service entrance and, became 
symptomatic in service.  The veteran has asserted that the 
pain permanently increased in severity, beginning in service.  
The evidence of increase in service would raise the 
presumption of aggravation.  38 U.S.C.A. § 1153 (West 1991).  
While the negative separation exam, could be evidence to 
rebut the presumption of aggravation, there is not clear and 
unmistakable evidence to rebut that presumption.  38 C.F.R. 
§ 3.306(b) (1998).

Accordingly, the Board concludes that the veteran's low back 
strain is related to his period of active service and, 
therefore, service connection is warranted.  The Board 
believes that the evidence is in equipoise and therefore 
warrants the grant of service connection for low back strain.


Service Connection for a Chronic Disability of the Thoracic 
Spine

A review of the service medical records reflects that, at the 
time of enlistment examination in February 1990, notation was 
made of scoliosis convex to the left at the level of the 9th 
thoracic vertebra.  The scoliosis was described as 
asymptomatic at that time.  When the veteran was seen in June 
1991 for complaints regarding the low back, notation was made 
of a history of scoliosis since the age of 14.  Scoliosis at 
the level of the 9th thoracic vertebra was noted at the time 
of separation examination in May 1994, but there was no 
indication that it had been aggravated in any way by the 
veteran's active service.  

A veteran is presumed to be in sound condition when examined 
and accepted into service, except for defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment for service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance or enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 1991).  In the 
instant case, notation of scoliosis was made at the time of 
the veteran's examination for entrance into service.  The 
scoliosis was described as asymptomatic at the time of the 
examination.  The mere notation of history does not rebut the 
presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238 
(1995).  In this case scoliosis was found on the examination 
for entrance.  There is no evidence that the condition 
increased in severity during service.  Therefore, aggravation 
of a pre-existing condition cannot be found.  38 C.F.R. 
§ 3.306(a).

In any event, in order for the veteran's claim to be well 
grounded there must be competent evidence of a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
While there were findings referable to the thoracic spine 
during service, there is no medical evidence of a current 
thoracic spine disability.  Tenderness of the lower thoracic 
muscles was noted on the VA examination.  However, a thoracic 
spine disability was not identified, and the X-ray 
examination did not reveal scoliosis.  In the absence of 
competent evidence of a current disability, the claim is not 
well grounded and must be denied.

Service Connection for a Chronic Right Knee Disability.  

In his report of medical history made in connection with 
separation examination in May 1994, notation was made that 
the veteran had hurt the right knee while running high 
hurdles for his school track team, and he complained that the 
knee occasionally gave out.  Notation was made that he did 
not currently have knee pain.  Examination of the right knee 
was normal, with notation that it was stable with negative 
interior/posterior drawer sign and negative Lachmann's sign.  

When examined by VA in September 1994, just months after 
service entrance, the veteran complained of right knee 
weakness.  He stated that the right knee occasionally gave 
out on him and caused him to fall.  He believed that the 
problem started in service while onboard ship during service.  
He related that while moving a heavy object, the ship hit a 
wave, and the object banged his knee.  He indicated that on 
sick call the doctor thought that he had a knee strain.  He 
was currently experiencing weakness about twice a month while 
walking.  He related that, when this symptom occurred, he 
would have to rest about a half an hour and then could finish 
his walk.  

On clinical examination, other than slight tenderness at the 
right knee joint, there was no abnormality identified.  The 
pertinent diagnosis was "Right knee strain.  No disease 
evident."  

To the extent that the right knee strain diagnosed at the 
time of the September 1994 examination represents a chronic 
disability, there is no evidence of a nexus between service 
and the reported right knee strain.  As indicated above, at 
the time of separation examination, the veteran's right knee 
was described as normal on clinical examination and it was 
specifically stated that the knee was stable.  The veteran 
has reported that he injured the knee in service and that any 
current problems he has with the knee are due to the problems 
in service.  Generally, while his statements are acceptable 
to show the occurrence of an injury during active duty, he is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In this case, the veteran is not competent to provide a 
medical diagnosis and associate it with his active service.  
There is no medical opinion of record attributing any right 
knee disability to the veteran's active service.

Since he has not presented competent medical evidence of the 
incurrence of a right knee disability in service, the claim 
for this disorder must be denied as not well grounded.  
Because the claim is not well grounded, the VA is under no 
further duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  

Entitlement to Service Connection for a Disability Manifested 
by Diarrhea

A review of the service medical records reflects that at the 
time of an outpatient visit in April 1991, the veteran's 
complaints included some diarrhea.  A pertinent assessment 
was not made.  There was no further reference to diarrhea 
during the remainder of service, including examination at 
separation in May 1994.  In his report of medical history 
made at that time, the veteran expressed various complaints, 
but none were concerned with diarrhea.  Clinical examination 
at that time was unremarkable for any pertinent abnormality.  

When he was accorded a general medical examination by VA in 
September 1994, he had no digestive or bowel complaints.  On 
examination the abdomen was flat and rather tense, but not 
tender.  No enlarged organs or masses were felt.  There were 
no hemorrhoids or fissures.  Also, no rectal mass was 
identified.  A pertinent diagnosis was not made.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. 
Court of Appeal for  Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where a disease or 
injury had resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997) (requiring that current 
disability be shown to a compensable degree).  

The veteran's assertion that he had problems with diarrhea 
during service and has had problems ever since is 
insufficient to find his claim well grounded.  The Court has 
held that, where a question is factual in nature, e.g., 
whether an incident or injury occurred in service, competent 
lay testimony, including the veteran's own statements, may 
constitute sufficient evidence to establish a well-grounded 
claim; however, if the determinative issue is one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because the claim is not well grounded, VA is under no 
further duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  

Under the provisions of 38 U.S.C.A. § 5103(a) (1991), if a 
claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App.69 
(1995).  

The Court has held that the obligation under § 5103(a) exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
notice of any known and existing evidence that would make the 
adjudicated service connection claims well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in its notices of decisions and in the 
statement of the case and supplemental statement of the case.  


ORDER

Service connection for a lumbosacral spine disability, namely 
low back strain, is granted.  To this extent, the appeal is 
allowed.  

Service connection for thoracic spine scoliosis is denied.  

Service connection for a chronic right knee disability is 
denied.  

Service connection for a disability manifested by diarrhea is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


